Exhibit 99.8 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF December,2005 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing services to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 1/19/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 1/19/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 602-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 33,564.13 6,014,309.66 - 6,047,873.79 RECEIPTS Cash Sales Accounts Receivable 316,635.50 316,635.50 Interest Income 3,852.73 3,852.73 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 250,000.00 5,000,000.00 5,250,000.00 Other(attach list) 14,484.36 14,484.36 TOTAL RECEIPTS 581,119.86 5,003,852.73 5,584,972.59 DISBURSEMENTS Business - Ordinary Operations 620,602.60 620,602.60 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 5,000,000.00 250,000.00 5,250,000.00 Other(attach list) 842.05 842.05 Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 724,190.95 724,190.95 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 842.05 6,344,793.55 250,000.00 6,595,635.60 Balance at End of Month (See Note Below) 32,722.08 250,635.97 4,753,852.73 5,037,210.78 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 6,595,635.60 Less: Transfers to Other DIP Accounts 5,250,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 1,345,635.60 Balance at End of month excludes the following:Petty Cash and Miscellaneous cash of $1,473.73. Page 2 THREE-FIVE SYSTEMS, INC. YTD12/31/2005 TFS Corp 12/31/05 Income Statement (Totals may not add due to rounding) Net Sales 5,343,745 Total Cost of Sales 8,078,268 Gross Margin (2,734,522 ) Total Admin 10,887,814 Total Sales 2,012,340 Total SG&A 12,900,153 Total Engineering and R&D 569,343 Impairment of Goodwill 12,902,588 Impairment of IP 934,170 Loss (Gain) on Sale of Assets 21,749,340 Amortization of Customer Lists/Distrib Rights 333,334 Total Operating Expenses 49,388,928 Operating Income (52,123,450 ) Interest Income 541,302 Interest Expense (21,253 ) Other Income 980,163 Interest & Other Inc/(Exp) 1,500,212 Profit Before Tax (50,623,238 ) Income Taxes 14,273 Net Income (50,637,511 ) THREE-FIVE SYSTEMS, INC. Balance Sheet (Unaudited) - Totals may not add due to rounding. YTD12/31/2005 TFS Corp 12/31/05 ASSETS CASH AND CASH EQUIVALENT 5,038,685 ACCOUNTS RECEIVABLE PRE 1,477,482 ACCOUNTS RECEIVABLE POST 217,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 314,966 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,621,734 TOTAL CURRENT ASSETS 23,742,528 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,151,292 INVESTMENT TFS DI 100 TOTAL ASSETS 25,893,920 Balance Sheet (Unaudited) Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,862,173 ACCOUNTS PAYABLE POST 767,625 OTHER ACCRUED LIABILITIES PRE 885,678 OTHER ACCRUED LIABILITIES POST 263,787 TOTAL CURRENT LIABILITIES 5,779,263 TOTAL LIABILITIES 5,779,263 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,395 RETAINED EARNINGS-CURRENT (50,637,511 ) RETAINED EARNINGS-PRIOR (129,368,659 ) TOTAL STOCKHOLDER'S EQUITY 20,114,657 TOTAL LIABILITIES & EQUITY 25,893,920 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,695,431.35 9,257.88 1,686,173.47 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,695,431.35 9,257.88 0.00 1,686,173.47 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 16,420 12,255 4,165 0 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 751,205 700,581 47,164 3,460 Secured Debt 0 Other Accrued - Post Petition 263,787 263,787 Total Post-Petition Liabilities 1,031,412 976,623 51,329 3,460 0 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 52,158.18 177,808.64 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 724,190.95 963,102.27 Total Payments to Professionals Page 6 December 2005 Cash Payments to Insiders Three-Five Systems, Inc. Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1084 12/02/2005 HAEUSSLER INSIDER EXPENSE REIMBURSEMENT (356.65) B of A Checking Pay Post Bill Pmt -Check 1096 12/15/2005 GOLDMAN INSIDER EXPENSE REIMBURSEMENT (854.00) B of A Checking Pay Post Bill Pmt -Check 1097 12/15/2005 HIRVELA INSIDER EXPENSE REIMBURSEMENT (1,308.36) B of A Checking Pay Post Bill Pmt -Check 1101 12/15/2005 MALMBERG INSIDER EXPENSE REIMBURSEMENT (803.13) B of A Checking Pay Post Bill Pmt -Check 1104 12/15/2005 SALTICH INSIDER EXPENSE REIMBURSEMENT (42.73) B of A Checking Pay Post Bill Pmt -Check 1124 12/30/2005 WERNER INSIDER EXPENSE REIMBURSEMENT (591.79) B of A Checking Pay Post Payroll Payroll 12/01/2005 Eric Haeussler Payroll (9,256.93) Payroll Payroll 12/01/2005 Jack Saltich Payroll (12,990.33) Payroll Payroll 12/15/2005 Jack Saltich Payroll (12,977.13) Payroll Payroll 12/29/2005 Jack Saltich Payroll (12,977.13) (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (177,808.64) December 2005 Cash Payments to Professionals Three-Five Systems, Inc. Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 12/09/2005 SQUIRE PROFESSIONAL (104,665.44) B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 BAKERMCKEN PROFESSIONAL (8,425.70) B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 BRIDGE PROFESSIONAL (173,827.85) B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 SGCOWEN PROFESSIONAL (360,000.00) B of A Checking Pay Post Bill Pmt -Check WIRE 12/30/2005 SQUIRE PROFESSIONAL (77,271.96) B of A Checking Pay Post Total (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (963,102.27) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 1.We continued to use the accounts previously established. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. 2. TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 5 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Orderly appraisal of all claims and equity interests and orderly wind down of operations designed to maximize recoveries to all creditors and, if possible, equity holders. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 Three-Five Systems, Inc. December 2005 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPT DETAIL December 2005 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post NonAuto Bank Charges 12/31/2005 Bank Charges (842.05) SVB Pay Post Net Actitivity (842.05) SVB Beginning Balance 33,564.13 SVB Calculated Ending Balanace 32,722.08 SVB Balance per Cash Log 32,722.08 SVB Difference 0.00 SVB THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL December 2005 Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1077 12/02/2005 ASCOM -188.13 B of A Checking Pay Post Bill Pmt -Check 1078 12/02/2005 AT&T PHONE -1,485.21 B of A Checking Pay Post Bill Pmt -Check 1079 12/02/2005 BANKOFNY -1,827.42 B of A Checking Pay Post Bill Pmt -Check 1080 12/02/2005 BLUE CROSS -27,748.54 B of A Checking Pay Post Bill Pmt -Check 1081 12/02/2005 BOWNE -630.00 B of A Checking Pay Post Bill Pmt -Check 1082 12/02/2005 DELPRADO -1,043.45 B of A Checking Pay Post Bill Pmt -Check 1083 12/02/2005 FED X -63.06 B of A Checking Pay Post Bill Pmt -Check 1084 12/02/2005 HAEUSSLER INSIDER EXPENSE REIMBURSEMENT -356.65 B of A Checking Pay Post Bill Pmt -Check 1085 12/02/2005 HQGLOBAL -9,029.46 B of A Checking Pay Post Bill Pmt -Check 1086 12/02/2005 HORIZONMOV -280.00 B of A Checking Pay Post Bill Pmt -Check 1087 12/02/2005 JOBBROKERS -955.50 B of A Checking Pay Post Bill Pmt -Check 1088 12/02/2005 LINEARNET -4,500.00 B of A Checking Pay Post Bill Pmt -Check 1089 12/02/2005 MCMANIMIE -219.10 B of A Checking Pay Post Bill Pmt -Check 1090 12/02/2005 RENA -353.60 B of A Checking Pay Post Bill Pmt -Check 1091 12/09/2005 GUTIERREZ PAYROLL REPLACEMENT CHECK -2,727.94 B of A Checking Pay Post Bill Pmt -Check 1092 12/15/2005 AFLAC -172.10 B of A Checking Pay Post Bill Pmt -Check 1093 12/15/2005 BLUE CROSS -102,357.63 B of A Checking Pay Post Bill Pmt -Check 1094 12/15/2005 CONTACTBEH -256.00 B of A Checking Pay Post Bill Pmt -Check 1095 12/15/2005 DEPOSITORY -170.00 B of A Checking Pay Post Bill Pmt -Check 1096 12/15/2005 GOLDMAN INSIDER EXPENSE REIMBURSEMENT -854.00 B of A Checking Pay Post Bill Pmt -Check 1097 12/15/2005 HIRVELA INSIDER EXPENSE REIMBURSEMENT -1,308.36 B of A Checking Pay Post Bill Pmt -Check 1098 12/15/2005 JOBBROKERS -2,074.00 B of A Checking Pay Post Bill Pmt -Check 1099 12/15/2005 JTANNER -10,000.00 B of A Checking Pay Post Bill Pmt -Check 1100 12/15/2005 LARSONALLEN -1,432.00 B of A Checking Pay Post Bill Pmt -Check 1101 12/15/2005 MALMBERG INSIDER EXPENSE REIMBURSEMENT -803.13 B of A Checking Pay Post Bill Pmt -Check 1102 12/15/2005 RENA -299.20 B of A Checking Pay Post Bill Pmt -Check 1103 12/15/2005 RYANRAPP -825.00 B of A Checking Pay Post Bill Pmt -Check 1104 12/15/2005 SALTICH INSIDER EXPENSE REIMBURSEMENCT -42.73 B of A Checking Pay Post Bill Pmt -Check 1105 12/15/2005 WAYLEN -75.37 B of A Checking Pay Post Bill Pmt -Check 1106 12/20/2005 MELANSON PAYROLL REPLACEMENT CHECK -19.22 B of A Checking Pay Post Bill Pmt -Check 1107 12/20/2005 GILBERT PAYROLL REPLACEMENT CHECK -706.20 B of A Checking Pay Post Bill Pmt -Check 1108 12/20/2005 TNGUYEN PAYROLL REPLACEMENT CHECK -719.74 B of A Checking Pay Post Bill Pmt -Check 1109 12/21/2005 ROBERTHALF -4,816.00 B of A Checking Pay Post Bill Pmt -Check 1110 12/28/2005 BLUE CROSS CLAIMS PAID NOVEMBER 2005 -48,431.18 B of A Checking Pay Post Bill Pmt -Check 1111 12/30/2005 ASCOM -187.88 B of A Checking Pay Post Bill Pmt -Check 1112 12/30/2005 AT&T-IL/NJ -1.57 B of A Checking Pay Post Bill Pmt -Check 1113 12/30/2005 AT&T-AZ -59.85 B of A Checking Pay Post Bill Pmt -Check 1114 12/30/2005 BOWNE -262.00 B of A Checking Pay Post Bill Pmt -Check 1115 12/30/2005 Centennial Leasing -465.73 B of A Checking Pay Post Bill Pmt -Check 1116 12/30/2005 HQGLOBAL -10,631.28 B of A Checking Pay Post Bill Pmt -Check 1117 12/30/2005 JOBBROKERS -1,596.00 B of A Checking Pay Post Bill Pmt -Check 1118 12/30/2005 LAXAMANA -3,000.00 B of A Checking Pay Post Bill Pmt -Check 1119 12/30/2005 LINEARNET -3,000.00 B of A Checking Pay Post Bill Pmt -Check 1120 12/30/2005 QWEST -2,428.87 B of A Checking Pay Post Bill Pmt -Check 1121 12/30/2005 QWESTKY -1,006.15 B of A Checking Pay Post Bill Pmt -Check 1122 12/30/2005 RENA -319.60 B of A Checking Pay Post Bill Pmt -Check 1123 12/30/2005 ULTRADNS -149.01 B of A Checking Pay Post Bill Pmt -Check 1124 12/30/2005 WERNER INSIDER EXPENSE REIMBURSEMENT -591.79 B of A Checking Pay Post Bill Pmt -Check 1125 12/30/2005 CHAVEZ SR. PAYROLL REPLACEMENT -1,085.43 B of A Checking Pay Post Bill Pmt -Check WIRE 12/06/2005 FIDELITYNY -4,599.07 B of A Checking Pay Post Bill Pmt -Check WIRE 12/07/2005 MILLERADV BANKRUPTCY NOTICE IN WSJ & USA TODAY FOR BAR DATE -41,137.72 B of A Checking Pay Post Bill Pmt -Check WIRE 12/09/2005 SQUIRE PROFESSIONAL -104,665.44 B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 BAKERMCKEN PROFESSIONAL -8,425.70 B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 BRIDGE PROFESSIONAL -173,827.85 B of A Checking Pay Post THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL December 2005 Type Num Date Name Further Descripton Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 12/13/2005 SGCOWEN PROFESSIONAL -360,000.00 B of A Checking Pay Post Bill Pmt -Check WIRE 12/13/2005 THREE FIVE TRANSFER TO BofA MM -5,000,000.00 B of A Checking Pay Post Bill Pmt -Check WIRE 12/16/2005 FIDELITYNY -1,309.80 B of A Checking Pay Post Bill Pmt -Check WIRE 12/30/2005 FIDELITYNY -790.68 B of A Checking Pay Post Bill Pmt -Check WIRE 12/30/2005 SQUIRE PROFESSIONAL -77,271.96 B of A Checking Pay Post NONAUTO FSA FUNDING 12/31/2005 FSA FUNDING -2,148.37 B of A Checking Pay Post NONAUTO BANK CHARGES 12/31/2005 BANK CHARGES -2,160.21 B of A Checking Pay Post NONAUTO PAYROLL 12/15/2005 PAYROLL -50,071.90 B of A Checking Pay Post NONAUTO PAYROLL 12/29/2005 PAYROLL -110,472.74 B of A Checking Pay Post NONAUTO TFSEMSPOST 12/14/2005 SUBSIDIARY FUNDING -135,570.88 B of A Checking Pay Post NONAUTO TFSEMSPOST 12/29/2005 SUBSIDIARY FUNDING -20,786.15 B of A Checking Pay Post Total Post Payments (6,344,793.55) B of A Checking Total Payments (6,344,793.55) B of A Checking Deposit TFSEMSPOST 12/09/2005 SUBSIDIARY FUNDING STOP PAYMENT OF ADP PAYROLL CHECK/AUTODEPOSIT 2,727.94 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT TFS MONEY MARKET CK 250,000.00 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT UPS REFUND ON ACCT CK 5236250 16.00 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT ADT REFUND ON ACCT CK 1902190 79.54 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT GARY WAYLEN PERSONAL SHIPMENT CK1056 63.06 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT BRILLIAN CORP EMPLOYEE EXERCISE OF STOCK OPTIONS CK 17396 101.22 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT LIGHTSTAT DEC05 NOTE PAYMENT CK 31711 1,855.70 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT LARSONALLEN COBRA PYMTS CK 6269 8,510.29 B of A Checking Rcpt Post Deposit DEPOSIT 12/23/2005 BANK DEPOSIT QWEST REFUND ON ACCT CK443655 45.18 B of A Checking Rcpt Post Deposit 103303 12/29/2005 REDPOST SUBSIDIARY FUNDING 316,635.50 B of A Checking Rcpt Post Deposit TFSEMSPOST 12/30/2005 SUBSIDIARY FUNDING STOP PAYMENT OF ADP PAYROLL CHECK/AUTODEPOSIT 1,085.43 B of A Checking Rcpt Post Total Receipts 581,119.86 B of A Checking Net Actitivity (5,763,673.69) B of A Checking Beginning Balance 6,014,309.66 B of A Checking Calculated Ending Balance 250,635.97 B of A Checking Balance per cash log 250,635.97 B of A Checking Difference (0.00) B of A Checking Ending Cash - Bank of America Checking 250,635.97 Ending Cash - Bank of America Money Market 4,753,852.73 Ending Cash - SVB 32,722.08 Petty Cash 620.31 Merrill Lynch 0.79 Cash - SVB CD (Interest) 852.63 Total Cash Per Balance Sheet 5,038,684.51 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 100 12/22/2005 THREE FIVE TRANSFER TO BofA CHECKING (250,000.00) B of A MM Pay Post Total Post Payments (250,000.00) Deposit DEPOSIT 12/13/2005 BANK DEPOSIT TRANSFER FROM TFS CHECKING TO OPEN MONEY MKT ACCT 5,000,000.00 B of A MM Rcpt Post Interest Interest Earned 12/30/2005 3,852.73 B of A MM Rcpt Post Total Receipts 5,003,852.73 Net Actitivity 4,753,852.73 B of A MM Beginning Balance 0.00 B of A MM Calculated Ending Balanace 4,753,852.73 B of A MM Balance per Cash Log 4,753,852.73 B of A MM Difference 0.00 B of A MM
